Exhibit 10.38


Amendment of Tax Allocation Agreement
Between
MAXXAM Inc.
and
MAXXAM Group Inc.






WHEREAS, MAXXAM Inc. ("MAXXAM") and MAXXAM Group Inc. ("MGI") executed a tax
allocation agreement as of August 4, 1993 covering all taxable years during
which MGI is included in MAXXAM's Federal consolidated income tax returns (the "
MGI Tax Allocation Agreement"); and


WHEREAS, MGI is currently a member of the affiliated group within the meaning of
Section 1504(a) of the Internal Revenue Code of 1986, as amended (the "Code"),
of which MAXXAM is the common parent corporation (the "Group"); and


WHEREAS, pursuant to an Amendment of Tax Allocation Agreement dated as of
December 31, 2001, MAXXAM and The Pacific Lumber Company, a wholly owned
indirect subsidiary of MAXXAM, amended a tax allocation agreement dated as of
March 23, 1993 (the "Amended PL Tax Allocation Agreement"); and


WHEREAS, MAXXAM and MGI desire to amend the MGI Tax Allocation Agreement in a
manner similar to the Amended PL Tax Allocation Agreement as contemplated
herein.


NOW, THEREFORE, MAXXAM and MGI hereby agree to the following amendments to the
MGI Tax Allocation Agreement effective for periods beginning after February 28,
1999:


1.
The first sentence of Section 4(a) is replaced with, and superseded by, the
following language:



 
For purposes of making the computations described herein, MGI and all lower
(with respect to MGI) tier entities, including newly-formed Restricted
Subsidiaries, in which MGI has direct or indirect ownership (individually and
collectively referred to as "MGI Subgroup Subsidiary" or "MGI Subgroup
Subsidiaries") shall be treated as an affiliated group of corporations (the "MGI
Subgroup"), the common parent of which is MGI, provided, however, that the MGI
Subgroup shall only include any MGI Subgroup Subsidiary to the extent that such
MGI Subgroup Subsidiary meets the test of affiliation under Section 1504 of the
Code as it would apply to the MGI Subgroup.



2.
Sections 4(h), (i), and (j) are redesignated as Sections 4(i), (j), and (k),
respectively.






 
 

--------------------------------------------------------------------------------

 



3.
Section 4 is amended by adding the following language as new subsection (h):



 
For purposes of Section 4(c) of this Agreement, net operating losses of MGI
Subgroup Members arising after August 31, 1993 are available to offset Salmon
Creek Corporation's 1999 taxable income recognized on the sale of its Headwaters
timberlands.



4.
Section 4(j), as redesignated, is amended by changing the reference contained
therein from "subsection (h)" to "subsection (i)."





IN WITNESS WHEREOF, MAXXAM and MGI have executed this Amendment of Tax
Allocation Agreement by duly authorized officers thereof as of December 31,
2001.





 
MAXXAM Inc.
     
By:
/s/ Paul N. Schwartz
 
Title:
President
             
MAXXAM Group Holdings Inc.
       
By:
/s/ Gary L. Clark
 
Title:
Vice President
     




 
 
 
 

--------------------------------------------------------------------------------

 